Citation Nr: 0114336	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-27 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, as 
secondary to service-connected aseptic meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had verified active military service from 
December 1966 to May 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Service connection for a lower back disorder was denied in a 
rating decision in March 1988.  The veteran did not timely 
file an appeal, and that determination became final. 38 
U.S.C.A. § 7105.  Subsequently, by decision of the Board in 
December 1999, the claim was reopened, and remanded for 
additional development including VA examination and medical 
opinions.  The claim was considered by the RO on the merits, 
and will be in this decision.

A hearing was held in August 1999, at the RO, before the 
undersigned Board Member rendering the determination in this 
claim.  The Board Member was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 2000).  A transcript of the hearing has been 
included in the claims folder for review.

The Board's decision is limited to the issue developed for 
appellate review.  The veteran also appears to be pursuing 
several other claims including entitlement to a clothing 
allowance, and numerous disorders due to exposure to 
herbicides in Vietnam.  These issues have not been fully 
developed for appellate review, and are not before the Board 
at this time.  Kellar v. Brown, 6 Vet. App. 157 (1994); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  



FINDINGS OF FACT

1. All relevant evidence necessary and available for an 
equitable disposition of the appellant's claim has been 
obtained by the RO, to the extent possible.

2.  Service medical records are silent as to any complaints, 
findings, or clinical diagnoses of a chronic back disorder as 
secondary to aseptic meningitis in service.

3.  Service connection is in effect for the residuals of 
aseptic meningitis, manifested by headaches, rated 10 percent 
disabling.  It is not shown from the competent evidence on 
file that the appellant's claimed low back disorder is in any 
way related to the service connected aseptic meningitis.


CONCLUSION OF LAW

A low back disorder is not proximately due to, the result of 
or aggravated by the appellant's service connected aseptic 
meningitis.  38 C.F.R. §§ 3.102, 3.310 (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

In the instant case, the VA has provided the veteran with 
requested hearings, and VA medical examinations necessary to 
provide an informed decision in this claim.  Further he has 
been notified in the statement of the case and supplemental 
statements of the case of the elements needed to support his 
claim.  Moreover, examinations have been conducted and 
opinions solicited.  Thus the notice and duty to assist 
provisions of the VCAA have been essentially met, and there 
is no need for additional remand development in this case.

Service connection is warranted for a disability which is 
proximately due to, the result of, or aggravated by a service 
connected disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  In this case, it is asserted that 
the appellant has low back disability as a result of aseptic 
meningitis.  He had aseptic meningitis in service and is 
currently service connected for the residuals, said to be 
manifested by headaches.  A 10 percent rating has been 
assigned.

The veteran's service medical records reveal that he was 
diagnosed and treated for aseptic meningitis in service.  
There is no record of any treatment of a chronic back 
disorder in service.  The Board notes that he complained of 
headaches and backpain once when being treated for aseptic 
meningitis.  

In a VA examination in May 1971, the veteran reported several 
complaints including back pain.  However neurological and 
orthopedic examinations were essentially normal, with no 
remarkable deformity or functional limitation of the spine.  
In addition lumbar spine x-rays revealed no bone or joint 
pathology 

In a VA examination in January 1988, the veteran complained 
of constant pain, "all over," with, "weakness in the 
limbs." The examination of the back was unremarkable, with 
all his muscle groups tested 5/5, normal bulk and tone.  X-
rays revealed no significant abnormalities; fractures; disk 
space narrowing; or, degenerative spondylosis. The impression 
was that in all possibility he had a functional overlay to 
his symptomatology.  It was doubtful that he had a 
demyelinating disease or other disease of the nervous system.  
A history of low back pain and aseptic meningitis was noted.

In a hearing at the RO in March 1997, and in a Travel Board 
hearing, in August 1999, the veteran offered testimony, and 
submitted additional evidence. The veteran waived 
consideration of this evidence by the office of local 
jurisdiction under 38 U.S.C. 1304.  This evidence consisted 
of July 1999 VA clinical treatment records including a 
statement by a VA physician, noting that: 

In my opinion, as a general internist, back pain with 
onset after spinal meningitis could have been caused or 
contributed-to by the meningitis.  Attribution of 
specific causation of back pain from MRI scans can be 
difficult.

Other, evidence received subsequent to March 1988, consists 
of treatment records from a U.S. Army Hospital (post 
service), VA, and private medical records.  These records 
reveal treatment for numerous musculoskeletal complaints and 
other unrelated disorders.  Some of this information was also 
received after the Travel Board hearing.  There were 
additional records with opinions that chronic scarring from 
meningitis might have caused the low back pain.  

While there was evidence suggesting that the back pathology 
may be due to the service connected disorder, there was other 
evidence that it may be due to arthritis, disc pathology, or 
a functional overlay.  Consequently, in view of the various 
opinions in the medical records, additional testing and 
opinion was indicated. 

The Board remanded the claim in December 1999.  In that 
action, the RO was to ascertain whether there were any other 
additional treatment records for a low back disorder, and if 
so, obtain them for the claims file.  In addition 
neurological and orthopedic examinations were requested. The 
examiners were to offer opinions as to whether there was any 
relationship between the service connected meningitis 
residuals and any low back disorder found.  

In January and February 2000 VA neurological and orthopedic 
examination, the examiners reviewed the claims file.  It was 
noted that the veteran reported low back pain for years, but 
has not had any surgical intervention; epidural steroids; or 
trigger point injections. On a scale of 1-10 he rated his 
pain as 10-10, and used Percocet for pain.  He did not use a 
back brace, but did use a cane.  The problems with his lower 
extremities were manifested by shooting pains into both lower 
extremities.  He experienced these pains since his diagnosis 
of meningitis in service.  He also reported parasthesias 
radiating from the spine to the lower extremities.  He denied 
weakness or upper extremity symptoms; headaches; visual 
disturbances; difficulty with speech or swallowing; or, bowel 
or bladder incontinence.  

The neurological examiner noted normal cranial nerves; upper 
extremity motor and sensory examination; and, lower extremity 
bulk, tone, and power.  Deep tendon reflexes were 2+ and 
symmetric in the upper extremities.  Patellar or Achilles 
tendon reflexes in the lower extremities; and, Babinski signs 
could not be elicited.  Examination of the back revealed 
tenderness and spasms in the lower paraspinal muscles.  
Review of previously taken MRI's revealed lumbar degenerative 
spinal changes.  The diagnosis was lumbar spondylosis.  The 
examiner opined that the current lower back problems were 
more likely secondary to degenerative changes of the spine.  
This was definitely exacerbated by his obesity.  "It is 
unlikely that his symptoms are secondary to the spinal 
meningitis that he suffered in the service."

The orthopedic examiner noted that the motor examination was 
secondary to limited effort by the veteran, but he 
intermittently had a 5/5 examination.  The sensory 
examination was not consistent with any dermatomal pattern.  
Deep tendon reflexes were normative and symmetrical.  The 
gait demonstrated an intermittently severely antalgic gait.  
Range of motion (ROM) of the lumbar spine was secondary to 
limited effort, with flexion, extension, lateral flexion, and 
rotation to 90, 30, 35, and 30 degrees, respectively.  X-rays 
demonstrated no significant degenerative changes in the 
lumbar spine, with no loss of the lordotic curve; fractures; 
or spondylolisthesis.  July 1999 MRI's also demonstrated a 
normal lordotic curve.  There were no signal changes of the 
disks, or vertebral bodies, with no clumping suggestive of 
arachnoiditis.  The examiner opined that while the veteran 
had complaints of low back pain, there was no radiographic or 
objective evidence to support his complaints.  There was no 
relationship between his aseptic meningitis and his low back 
pain.  There was no evidence of significant arthritis; disk 
pathology; and there very well may be a functional overlay.  
He stated that, "the patient had a normal examination and 
should return to some type of gainful employment."

Post-service medical evidence reveals treatment and diagnoses 
for several unrelated disorders, as well as musculoskeletal 
pains, including the lower back.  The claim was, in essence, 
reopened based on the July 1999, VA physician's statement, 
noting that back pain with onset after spinal meningitis 
could have been caused or contributed-to by the meningitis.  
As well as other, opinions that chronic scarring from 
meningitis might have caused the low back pain.  

Despite the veteran's testimony, and the aforementioned 
opinions, the fact of a low back disorder as secondary to 
aseptic meningitis in service is not adequately supported in 
view of the opinions of the VA examiners in January/February 
2000, who found that the complaints and findings did not 
constitute evidence of a chronic low back disorder secondary 
to meningitis. The examiners were of the opinion that
there was no radiographic or objective evidence to support 
his complaints, and no relationship between aseptic 
meningitis and his low back pain.  The current low back 
problems were more likely secondary to degenerative changes 
of the spine, exacerbated by his obesity. 

The Board believes that the opinions rendered by the VA 
examiners in January/February 2000 against the claim are 
persuasive, as they are based on a review of the entire 
record, as well as on clinical findings on examination and on 
an elicited history.  The opinions are much more detailed 
than those rendered by the VA physician is July 1999, and the 
other opinions of record, and more convincingly reasoned. In 
addition he stated that he was a general internist, and not 
an orthopedic or neurological specialist.  Further, the 
examination results are very similar to the earlier VA 
examinations noted in this decision.

The VA physician's opinion, that back pain with onset after 
spinal meningitis could have been caused or contributed-to by 
the meningitis, as well as other, opinions that chronic 
scarring from meningitis might have caused low back pain, are 
significantly less persuasive than the VA examination 
opinions because they are couched in the language of 
possibility rather than probability. Governing regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility. See 38 C.F.R. § 
3.102 (2000). See also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Moffitt v. Brown, 10 Vet. 
App. 214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

Finally, the Board has considered the veteran's statements 
and sworn testimony that his back disorder was secondary to 
aseptic meningitis.  Although the veteran's statements and 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no relationship between his claim 
on appeal and his active duty service.  The veteran lacks the 
medical expertise to offer an opinion as to the diagnosis of 
any current disorder, as well as to the medical causation of 
the claimed disabilities.  Id.  In the absence of competent, 
credible evidence of a causal relationship, service 
connection is not warranted and must be denied.


ORDER

Entitlement to service connection for a lower back disorder, 
secondary to aseptic meningitis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

